         Case 18-02046 Document 7 Filed in TXSB on 03/01/19 Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                            (CORPUS CHRISTI DIVISION)

In re                                             Chapter 11

SHERWIN ALUMINA COMPANY, LLC, et                  Case No. 16-20012
al.,                                              (Jointly Administered)

                      Debtors.


CORPUS CHRISTI ALUMINA, LLC

                      Plaintiff,

v.                                                Adv. No. 18-02046


MANPOWER LLC,

                      Defendant.



           STIPULATION FOR DISMISSAL OF ADVERSARY PROCEEDING

        IT IS HEREBY STIPULATED AND AGREED, pursuant to Rule 41(a)(l)(A)(ii) of the

Federal Rules of Civil Procedures, made applicable herein by Rule 7041 of the Federal Rules of

Bankruptcy Procedures, by and between Plaintiff Corpus Christi Alumina, LLC, and Defendant

Manpower LLC, by and through their undersigned counsel, that this adversary proceeding is

dismissed with prejudice and that all costs of court, expenses and attorneys' fees shall be paid by

the party incurring same.
         Case 18-02046 Document 7 Filed in TXSB on 03/01/19 Page 2 of 2



Dated: March 1, 2019                            Dated: March 1, 2019

JORDAN HOLZER & ORTIZ PC                        KOHNER, MANN & KAILAS, S.C.

/s/ Nathaniel Peter Holzer
Nathaniel Peter Holzer                          /s/ Samuel C. Wisotzkey
Tx. State Bar No. 00793971                      Samuel C. Wisotzkey
S.D. Tx. Adm. 21503                             222 Delaware Avenue, 7th Floor
500 North Shoreline Blvd., Suite 900            4650 N. Port Washington Rd.
Corpus Christi, TX 78401-0341                   Washington Bldg., 2nd Floor
Telephone: (361) 884-5678                       Milwaukee, WI 53212-1059
Facsimile: (361) 888-5555                       Telephone: (414) 962-5110
Email: pholzer@jhwclaw.com                      Facsimile: (414) 962-8725
                                                Email: swisotzkey@kmksc.com
-and-
                                                Counsel for Defendant
KATTEN MUCHIN ROSENMAN LLP

Steven J. Reisman (admitted pro hac vice)
Shaya Rochester (admitted pro hac vice)
Cindi M. Giglio (admitted pro hac vice)
575 Madison Avenue
New York, New York 10022-2585
Telephone: (212) 940-8800
Facsimile: (212) 940-8776
Email: sreisman@katten.com
srochester@katten.com
cgiglio@katten.com

Counsel for Corpus Christi Alumina LLC




                                            2
